Citation Nr: 0009316	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  94-13 340	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) following a December 1993 decision of the Hartford, 
Connecticut, Regional Office (RO) that denied the veteran's 
claim of service connection for PTSD.  However, this was not 
the first time such a claim had been denied.  Earlier, in 
August 1991, the RO denied a claim of service connection for 
PTSD.  The veteran did not appeal that decision; 
consequently, the 1991 decision became final.  See 38 C.F.R. 
§ 19.192 (1991).  

The Board notes that, it is not clear whether the RO, in its 
December 1993 decision, determined that new and material 
evidence had been submitted to reopen the claim of service 
connection for PTSD.  However, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has held 
that, in a matter such as this, the Board has a legal duty to 
consider the issue of whether new and material evidence has 
been submitted to reopen the claim regardless of the RO's 
actions.  See Barnett v. Brown, 8 Vet. App. (1995).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Therefore, the first issue that must be 
addressed is whether this claim ought to be reopened.  
38 U.S.C.A. § 5108 (West 1991).

By a statement, dated in December 1994, the veteran notified 
the RO that he had moved from Connecticut to Massachusetts.  
His claims file was subsequently transferred to the Boston, 
Massachusetts RO.



FINDINGS OF FACT

1.  Certain new evidence received since the August 1991 
denial bears directly and substantially upon the issue at 
hand and is so significant that it must be considered to 
decide fairly the merits of the veteran's claim.

2.  Competent medical evidence has been submitted that 
provides a diagnosis of PTSD which has been implicitly linked 
to the veteran's in-service experiences.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for PTSD has 
been submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

2.  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has PTSD as a result of his 
experiences in the Republic of Vietnam.  However, the Board 
notes that the veteran's current claim of service connection 
for PTSD is not his first such claim.  In August 1991, the RO 
denied service connection for PTSD because the record at that 
time did not contain a clear diagnosis of PTSD.  The RO's 
denial became final when no appeal was initiated.  38 C.F.R. 
§§ 19.129, 19.192 (1991).  As a result, the veteran's current 
claim of service connection may now be considered on the 
merits only if new and material evidence has been submitted 
since the time of the prior final decision.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§  3.156, 20.1103 
(1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).  (For the purpose of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).)

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (1999).

The Court, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), determined that a three-step approach must be followed 
in claims to reopen.  See also Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  Under this three-step 
approach, VA must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  If 
new and material evidence has been presented, VA must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, then VA may proceed to evaluate the 
merits of the claim, but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claim's folder since the August 
1991 denial.  The evidence obtained in connection with the 
veteran's attempt to reopen his claim includes medical 
records that, for the first time, include a clearly 
articulated diagnosis of PTSD with medical nexus evidence 
linking the diagnosed disability to in-service events.  See 
VA hospital reports dated in September 1993, November 1993, 
and April 1994; VA hospital discharge summary for July to 
October 1993; two January 1994 letters from physicians at the 
West Haven VA medical center (VAMC); a May 1994 letter from 
the veteran's counselor; a January 1995 letter from the 
director of a PTSD counseling program; VA treatment records 
dated in October 1997 and December 1997; a May 1998 VA PTSD 
assessment; and a February 1998 letter from a VA staff 
psychiatrist.  The Board consequently finds that the newly 
received medical evidence is new and material as defined by 
regulation.  38 C.F.R. § 3.156(a).  In other words, the newly 
received evidence bears directly and substantially upon the 
issue at hand, and are neither duplicative nor cumulative.  
The diagnosis of PTSD and references to in-service events as 
the cause of such disability as found in the above-noted 
records was not previously available.  Consequently, this 
newly received evidence is so significant that it must be 
considered in order to decide fairly the merits of the 
underlying claim.  Id.  Accordingly, the Board concludes that 
the veteran has submitted new and material evidence to reopen 
his claim of service connection for PTSD.

Because new and material evidence has been presented under 
38 C.F.R. § 3.156(a), the Board must address the claim de 
novo.  Accordingly, the Board will first determine whether 
the veteran's claim of service connection for PTSD is well 
grounded based on the entire evidence of record.  Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

Specifically, in order to grant service connection for PTSD, 
there must be medical evidence establishing a diagnosis of 
the condition in accordance with 38 C.F.R. § 4.125(a) (1999), 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptoms and an in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).

As stated above, the evidence of record includes several 
diagnoses of PTSD by VA medical personnel.  The evidence of 
record also includes statements and testimony from the 
veteran to the effect that he was exposed to severe stressors 
in service.  See January 1991 letter from VA readjustment 
counselor; September 1993 VA examination report; July to 
October 1993 VA hospital discharge summary; May 1994 personal 
hearing testimony; December 1997 VA treatment record; May 
1998 VA PTSD assessment; and May 1999 statement from the 
veteran.  Furthermore, the October 1993 VA hospital discharge 
summary, May 1994 letter from the veteran's counselor, and 
the May 1998 VA PTSD assessment appear to relate PTSD to the 
veteran's in-service experiences in the Republic of Vietnam.

Under these circumstances, the Board finds that the veteran's 
claim of service connection for PTSD is well grounded.  See 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.159 (1999); 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).


ORDER

The claim of service connection for PTSD is reopened and is 
well grounded; to this extent, the appeal is granted.



REMAND

The Board notes that the veteran claims that he has PTSD as a 
result of his experiences in the Republic of Vietnam.  
Specifically, he reported that, while in the Republic of 
Vietnam, he was assigned to a Marine Corps military police 
battalion and he worked as a guard ("Correctional Man") at 
Army base camp stockades.  One stockade was located at Base 
Camp David Lang west of Da Nang in Happy Valley.  During this 
time the base camps were frequently subject to sniper, 
rocket, and mortar attacks.  Additionally, he reported that 
he was periodically fired upon while on guard duty.  Next, he 
reported that he was present when a friend of his committed 
suicide.  In addition, he reported that he participated in 
"sweeps" around base camps.  On at least one occasion, he 
saw a soldier killed by a mortar round.  On other occasions, 
he helped to evacuate soldiers who had been wounded or killed 
in action.  The veteran also reported that he was present 
when prisoners of war were tortured and/or killed while out 
on patrol or while in the stockade.  See January 1991 letter 
from veteran's readjustment counselor; September 1993 VA 
examination report; July to October 1993 VA hospital 
discharge summary; May 1994 personal hearing testimony; 
December 1997 VA treatment record; May 1998 VA PTSD 
assessment; and May 1999 statement from the veteran.  
Tellingly, service personnel records confirm that the veteran 
was in the Republic of Vietnam from March to June 1971.  He 
was assigned to Company A of the 1st Military Police 
Battalion during this time, and his military occupation 
specialty was "CorrMan."  Additionally, Battalion Command 
Chronicles received from the Marine Corps Historical Center 
in September 1999 establish that, from March 1971 to June 
1972, the 1st Military Police Battalion was stationed in and 
around Da Nang.  During that time, its men guarded prisoners 
as well as provided base security by manning bunkers and 
gates as well as conducting patrols of the area around Da 
Nang.  The records also confirm that on numerous occasions 
1st Military Police Battalion personnel were subject to 
sniper, rocket, and mortar fire.  While the veteran's own 
involvement was not confirmed, it should be pointed out that 
corroboration of every 

detail, such as the veteran's personal involvement in a 
specific stressful experience, is not necessary.  Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

As already noted, the evidence of record includes several 
diagnoses of PTSD by VA medical personnel.  Also, these 
medical opinions appear to relate PTSD to the veteran's 
military service.  See October 1993 VA hospital discharge 
summary, May 1994 letter from the veteran's counselor, and 
the May 1998 VA PTSD assessment; Cohen v. Brown, 
10 Vet. App. 128 (1997).  Therefore, as stated above, the 
veteran's claim of service connection for PTSD is well 
grounded.  However, given the state of the evidence as 
discussed below, the Board finds that the claim must be 
remanded for further evidentiary development.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Specifically, the Board notes that the record on appeal does 
not contain a diagnosis of PTSD by medical personnel at VA 
compensation and pension examinations.  In fact, while the RO 
on two occasions scheduled the veteran for compensation and 
pension examinations in order determine if he suffered from 
PTSD, the diagnoses at the first examination (September 1993) 
was poly-substance abuse and personality disorder and the 
diagnosis at the second examination (September 1999) was a 
cognitive disorder.  Nevertheless, the opinion of the VA 
examiner that conducted the May 1998 VA PTSD assessment, 
which assessment included psychological testing, was that the 
veteran had symptoms consistent with a DSM-IV diagnosis of 
PTSD.  

Therefore, although the record contains both thorough and 
contemporaneous VA examinations of the veteran that takes 
into account the records of prior examinations and treatment, 
because the record contains such drastic discrepancies in the 
diagnosis of the veteran's psychiatric disorder (including 
PTSD, depression, a cognitive disorder, poly-substance abuse, 
and personality disorder), VA's duty to assist requires that 
this issue be remanded so that the veteran may be scheduled 
for a VA psychiatric examination that takes into account the 
entire record on appeal and any supporting evidence of the 
claimed stressors, or lack thereof.  This is 

primarily required to reconcile the varying medical opinions 
on this issue.  On examination, the examiner should comment 
on the link between current symptomatology and one or more of 
the in-service stressors, as well as the sufficiency of the 
stressors to establish the diagnosis of PTSD.  See 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.159 (1999); 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993). 

This issue is REMANDED to the RO for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal with any pertinent records, 
including lay statements from anyone who 
served with him, or his own recollections 
of details surrounding the claimed 
stressors.  The RO should also obtain and 
associate with the record any psychiatric 
therapy records (both outpatient and 
hospitalization) not already associated 
with the record.  38 C.F.R. § 3.159 
(1999).

2.  Thereafter, the RO should arrange 
for the veteran to be examined by a 
board of two psychiatrists to determine 
if he currently has PTSD due to any in-
service stressor(s).  Psychological 
testing should be performed.  The claims 
folder should be made available to and 
be reviewed by the examining physicians 
prior to the examination so that the 
veteran's psychiatric history may be 
reviewed, as well as any report 
corroborating any of the veteran's 
experiences.  After the foregoing has 
been completed, the two psychiatrists 
should be asked to reach a consensus 
opinion as to the veteran's psychiatric 

diagnoses.  If the diagnosis of PTSD is 
deemed appropriate, the examiners should 
comment on the link between current 
symptomatology and one or more of the 
in-service stressor(s).  The sufficiency 
of the stressor(s) to establish the 
diagnosis of PTSD should be noted.  If 
the diagnosis of PTSD is not deemed 
appropriate, the examiners should 
explain this position in light of other 
examiners' findings of PTSD as noted in 
the record, including the May 1998 VA 
PTSD assessment.

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim of service 
connection for PTSD.  If the action taken 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claim's folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this issue.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

